Citation Nr: 1510185	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  07-18 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to January 7, 2010.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for PTSD and assigned a 30 percent rating, effective March 15, 2006.  The Veteran disagreed with the initial rating assigned.  Thereafter, in a November 2008 rating decision, the RO granted an increased rating of 50 percent for PTSD, effective August 23, 2007.  

A January 2012 rating decision granted service connection for TDIU, effective January 7, 2010.  

In April 2012 the Veteran testified before the undersigned at a videoconference hearing.  A transcript of that hearing is of record.

When the case was before the Board in June 2012, the Board, in pertinent part, granted an increased initial rating of 50 percent for PTSD for the time period prior to August 23, 2007 and remanded the issue of entitlement to TDIU prior to January 7, 2010.  The Board denied an initial rating in excess of 50 percent throughout the initial appeal period.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision, the Court vacated and remanded the Board's decision denying a rating in excess of 50 percent for PTSD.

Although the appellant submitted additional evidence after the case was certified to the Board, the appellant's representative waived RO consideration of such evidence in the first instance.  As such, the Board may proceed with the appeal.  38 C.F.R. § 19.9(d)(3) (2014). 


FINDINGS OF FACT

1.  Throughout the initial evaluation period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; there is no evidence of total occupational impairment due to his PTSD signs and symptoms. 

2.  As of March 15, 2006, the Veteran's service-connected disabilities are PTSD, rated at 70 percent and tinea versicolor, rated as 10 percent disabling.  As such, the minimum schedular criteria for TDIU are met.
 
3.  Resolving all reasonable doubt in the favor of the Veteran, as of March 15, 2006, the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).
 
2.  The criteria for entitlement to a TDIU are met for the time period beginning on March 15, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating of the disability on appeal, as the Veteran did with respect to his PTSD, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See id; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).

With respect to the claim involving TDIU, an April 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA examinations were conducted in June 2006, March 2008, December 2009, and April 2011; the record does not reflect that these examinations were inadequate for rating purposes.  The examinations were adequate because they were based on an examination of the Veteran and provided sufficient information to address the rating criteria for the disability on appeal.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative.  During the Veteran's hearing, the undersigned and the Veteran's representative asked the Veteran questions about the symptoms and severity of his disability currently on appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its June 2012 remand of the claim of entitlement to TDIU prior to January 7, 2010.  Specifically, the June 2012 Board remand instructed the RO to provide proper notice and assistance with respect to the TDIU claim and then readjudicate the issue.  The Board finds that the RO has complied with the Board's instructions and that the April 2009 letter substantially complies with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In any event, the claim for TDIU is being granted in full, as of the earliest possible effective date.  As such, any failure to comply with the remand directives is harmless error.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).




Factual Background

Evidence associated with the Veteran's claims file demonstrates that he participated in a 6-week VA PTSD program beginning in February 2005.  A February 7, 2005 treatment report showed that the Veteran discussed his relevant history, including his family, substance abuse, employment, military career, and education. 

A February 18, 2005 VA treatment report demonstrates that the Veteran complained of problems with relationships, anger, and nightmares about his service.  After discussing his inservice experiences, the Veteran stated that he had nightmares from about two or three times a week to nightly.  He stated the frequency of his nightmares increased since he stopped working because he had more time on his hands.  He endorsed difficulty sleeping, and stated that his service was always at the forefront of his mind even though he tried to block out his memories.  The Veteran stated that he was single, but that he was close to some of his siblings and other extended family.  He reported having two daughters with whom he had good relationships.  One was his biological daughter, the other was a step-daughter.  He adopted his step-daughter and raised both her and his biological daughter after his first divorce, at which time his daughters were three and five years old.  He stated that he received good support from them while he was in the treatment program.  He said he was married and divorced seven times between 1969 and 1989, and that he had been single for the 16 years prior to this treatment session.  The Veteran stated that he abused alcohol during his active duty service and until the 1980's.  He said that he ceased abusing alcohol due to religious convictions, but said that he continued to use alcohol for "medicinal purpose," which he said represented drinking a bottle of wine in a single sitting or a bottle of scotch in three days.  He claimed that these episodes were infrequent, with as much as several months occurring in between.  A mental status examination showed that he was neatly dressed and groomed, cooperative, conversant, alert, and oriented.  He had intact recent and remote memories, good attention and concentration, no psychosis, no hallucinations or delusions, good eye contact, previous suicidal ideations but no planning or threats, euthymic mood, difficulty sleeping, and nightmares.  The diagnosis was PTSD, with a GAF score of 55.

A February 28, 2005 VA treatment report demonstrates that the Veteran was in the second week of the six-week program.  He stated that he was doing well overall, and that he felt as though his time in the program was beneficial.  He endorsed an increase in headaches that he attributed to stress and/or tension and "thinking about things."  He said that he discussed some of his treatment to his daughters, which he characterized as positive.  The Veteran reported using anger management tools to successfully avoid a confrontation.  A mental status examination demonstrated that the Veteran was neatly dressed and groomed; cooperative; able to converse easily; alert; oriented; demonstrated no evidence of psychosis; exhibited appropriate eye contact; appropriate affect; euthymic mood; denied suicidal ideations; and endorsed decreased sleep.  The diagnosis was PTSD, with a GAF score of 55.

A March 15, 2005 VA treatment report demonstrates that the Veteran felt as though he was "making progress" since starting the program, including learning how to open up and trust people, and said that he continued to work on anger management.  The Veteran stated that he had good support from his daughter and continued to talk with her every day.  He denied problems with nightmares over the previous week, but that his sleep was still erratic, varying between three and six hours nightly.  He endorsed church activities being an important part of his life. A mental status examination demonstrated the following symptoms: alert and oriented; calmly seated; neatly groomed and dressed; cooperative; attentive; normal eye contact; no psychomotor retardation or agitation; fluent and spontaneous speech of a normal rate, rhythm, and volume; an euthymic and appropriate affect; "mostly good" mood; no suicidal or homicidal ideations; no audio or visual hallucinations; logical and coherent thought processes; average intellect; good insight; nightmares less than once per week; and trouble sleeping.  The diagnosis was PTSD with episodic alcohol abuse, with a GAF score of 55.

Another March 2005 VA treatment report demonstrates that the Veteran believed that participating in PTSD group therapy had been very beneficial, and that he had learned some techniques to better handle situations.  He felt able to open up to the other participants in the group and clinicians.  He endorsed continued, but decreased, nightmares.  The Veteran stated that he had "good" family support, and often talked with his daughter or other family member about his treatment.  Further, the Veteran stated that church functions were "very important" to him, and that he felt hopeful about the future.  A mental status examination revealed the following symptoms: alert; oriented; neatly groomed and dressed; sitting calmly; cooperative; attentive; normal eye contact; no psychomotor retardation or agitation; fluent and spontaneous speech of normal rate rhythm, and volume; euthymic, appropriate affect; a "good, hopeful" mood; no suicidal or homicidal ideations; no audio or visual hallucinations; logical and coherent thought processes; average intellect; good insight; nightmares; and difficulty sleeping.  The diagnosis was PTSD, with a GAF score of 55.

Later during the six-week program, a March 21, 2005 VA treatment report reveals that the Veteran stated that the previous couple of days had been difficult for him because the end of the program was nearing.  He stated that he felt overwhelmed at times with all that he had learned and how it applied to his life.  He said he was working on forgiveness, stated that he thought that the future was "hopeful," and believed that the program was helpful.  He expressed a plan to attend follow-up group meetings.  The Veteran also endorsed trouble sleeping and occasional nightmares.  A mental status examination demonstrated symptoms that mirrored those from the March 15, 2006 mental status examination.  The diagnosis continued to be PTSD, with a GAF score of 55.  Axis IV of the diagnosis demonstrated that the Veteran's weaknesses were unemployment, history of divorces, and having few friends, while his strengths were support from his daughter, willingness for treatment, and consistent attendance and participation in treatment.

According to a March 24, 2005 group therapy treatment report, the Veteran was very active during the session.  He endorsed a continued need to work through old feelings and unfinished business.  His affect was deemed positive throughout the session.  The doctor stated that the Veteran had made good progress with respect to releasing thoughts that led to anger and guilt, and had improved his interpersonal skills and methods of coping with anxiety.

A March 28, 2005 treatment report demonstrates that the Veteran completed the six-week program.  During the final week of the program, the Veteran appeared "less anxious."  He expressed a desire to participate in an aftercare program, but that the frequency of his attendance would likely be limited by commuting costs.  He endorsed uncomfortable feelings about returning home and how he would deal with "things."  However, the Veteran was positive about the program and positive about what he learned over the course of the six weeks.

In April 2005, the Veteran appeared for an individual PTSD therapy session.  He reported using the "tools" he learned during the six-week treatment program.  He stated that these tools were helping with his relationships at home.  The Veteran had no new complaints.  A brief mental status examination revealed the following symptoms: neatly dressed and groomed; cooperative; conversant; good eye contact; and no suicidal or homicidal ideations.  The diagnosis was PTSD with a GAF of 60.

An October 2005 treatment report demonstrates that Veteran appeared for an individual PTSD therapy session.  He endorsed an increased difficulty with getting along with people, and that he stopped attending his group therapy session as a result.  He also reported stopping volunteer work due to frustration with the other people.  The Veteran stated that "many past issues" had arisen since completing the 6-week treatment program, but did not further elaborate.  He said he was lonely and expressed an interest in being in another relationship "someday."  The Veteran stated that he experienced nightmares that he acted out "at times."  The diagnosis was PTSD, no GAF score was assigned.

A VA treatment report dated later in October 2005 demonstrates that the Veteran appeared for an individual PTSD therapy session.  The Veteran reported being "more" irritable and that he was not sleeping well.  He claimed that he had "more issues" since completing the 6-week treatment course.  The Veteran was neatly dressed and groomed.  He was cooperative and conversant, with good eye contact.  He denied suicidal and homicidal ideations.  The diagnosis was PTSD, with a GAF of 55.

According to documents associated with his claims file, the Veteran applied for and was granted entry into a VA residential rehabilitation PTSD treatment program, with a start date of January 16, 2006.  On the date of the Veteran's admission into the program, he underwent an assessment that assigned scores between 1 and 4 to various aspects of the Veteran's ability to function.  A score of 4 represented "good functioning"; 3 was "mildly impaired functioning"; 2 was "moderately impaired functioning"; and 1 was "seriously impaired functioning."  This assessment resulted in scores of 4 for every tested aspect, with the exception of the Veteran's use of smoking materials safely and smoking in designated areas; budgeting money appropriately; paying bills on time; and the availability of transportation, each of which was assigned a score of 3.  Significantly, the Veteran received scores of 4 for each tested aspect regarding basic verbal communication skills, family support, and occupation.

On January 17, 2006, an initial assessment of the Veteran's cognitive abilities and limitation to treatment reflects the following symptoms: alert; oriented; able to attend to a task; would benefit from recreational therapy groups; no problem with short-term memory or concentration; able to following complex directions; no hallucinations; nightmares; appropriate judgment; and "some" insight into his psychiatric symptoms.  He avoided social functions and endorsed having limited social support system, relying on himself, siblings, and daughters for support.  In social situations, the Veteran reported feeling uncomfortable and a desire to leave as soon as possible.  He discussed positive and negative aspects of himself.  He also stated that he did not trust other people.  With respect to problem solving, the Veteran looked for alternative solutions when attempting to solve a problem, but was easily frustrated.  He acknowledged problems with anger control and angry outbursts.

A January 17, 2006 social worker assessment reveals that the Veteran wished to "learn to trust and deal with his emotions."  He reported that his hobbies included attending car shows.  He also stated that his parents were deceased, that he continued to maintain "healthy" relationships with his siblings, and that he had "close" relationships with his 2 daughters, one of which he spoke to on a daily basis, the other on a monthly basis.  The Veteran also reported that he had been married and divorced 7 times, and that he quit his job in 1998, but that he was looking for work.  He endorsed a history of substance abuse, including alcohol, marijuana, and "uppers," but that he had been sober for approximately 20 years.

A January 17, 2006 VA mental health consultation report reflects a history of PTSD, and that the Veteran reported that he was "okay."  The Veteran stated that he was single, had been divorced, and that he had 2 children with which he had "pretty good" relationships.  He also stated that he had a good relationship with his granddaughter.  He then reported that he spent about seven  to eight hours per week interacting with family.  He stated that he considered going to church, reading the newspaper, and watching television fun.  He reported no further interest in previous hobbies such as fishing, hunting, snow skiing, and golf.  Objective symptoms observed during the consultation were as follows: well dressed and groomed; appropriate communication; and fair eye contact.  He stated that he was easily bored, did not usually trust people, did not like to learn new things, got frustrated easily, did not finish projects, and did not like the person he was at the time of this consultation.  Ultimately, it was determined that the Veteran exhibited fair communication skills and good insight to personal weaknesses, and that he would be a good candidate for the treatment program.

On February 9, 2006, the Veteran underwent a PTSD screening as part of an overall Interdisciplinary Team assessment for admission into the residential rehabilitation treatment program.  The mental status examination revealed that affect has been generally broad.  Eye contact was good during conversation.  Dress was appropriate.  Speech was fluid and logical.  Though process was clear.  He was oriented in all spheres.  Attention, reasoning, judgment, and memory appear within normal limits (he reports his overall concentration/attention as 'average' and his overall memory as 'poor').  No auditory or visual hallucinations were reported.  No delusions appear to be present.  He denied current suicidal intent and reported no history of suicide attempt.  Additionally, the PTSD screen demonstrated that the Veteran's re-experiencing symptoms appeared to be slightly more intense than avoidance and arousal symptoms.  He endorsed nightmares and becoming upset at stressor reminders.  He felt isolated from other people, emotional numbing, sense of a foreshortened future, and he avoided things/situations that could be stressor reminders.  He exhibited irritability, hypervigilance, and had difficulties with sleep.  Ultimately, the diagnoses were PTSD and major depressive disorder, with a GAF score of 45. 

During the 7-week program, the Veteran participated in a series of group therapy sessions designed to increase mindfulness and psychological acceptance.  At the conclusion of the sessions, the Veteran was deemed to have been "minimally" successful in achieving these goals.  Additionally, VA treatment reports dated in February and March 2006 demonstrated that the Veteran was able to successfully participate in group outings, one to a flea market, the other a movie.

A March 3, 2006 VA residential rehabilitation treatment program note reflects that the Veteran was discharged after "successful completing" the PTSD program.  At the outset of the program, the Veteran identified 2 main goals: increased management of anger and increased management of intrusive thoughts.  He attributed his progress toward these goals to various tools he learned during the program.

Upon discharge from the program on March 13, 2006, a discharge summary repeated the diagnoses and findings from the February 9, 2006 PTSD screen, including the findings from the mental status examination.

In April 2006, the Veteran submitted a statement wherein he provided a detailed account of his active duty service.  He also stated that he participated in a VA PTSD treatment program in February 2005.  Following completion of the program, the Veteran stated that he was trying to improve his relationships with his children.

In June 2006, the Veteran underwent a VA psychological examination during which the Veteran reported that PTSD symptoms began 39 years prior without further elaboration.  He then stated that he had experienced trouble sleeping for 30 years, which consisted entirely of nightmares.  The Veteran stated that he would wake up standing on his bed or other piece of furniture, swinging and fighting.  He stated that his PTSD symptoms occurred "constantly," and the effects his symptoms had on daily functioning were hypervigilance, isolation, and poor relationships.  The Veteran then discussed his relevant medical history, pre-military history, and military history.  Regarding his post-service history, the Veteran stated that he was involved in an assault in 1999, but that the charges were dropped.  He also stated that he attended 2 semesters of college.  The Veteran stated that he experienced too much pressure during his post-service employment, and that his relationships with co-workers and supervisors were poor.  He stated that his relationship with his parents before they passed was good, and that his relationship with his siblings was good. He also stated that he was divorced, did not have a current significant other, and had a good relationship with his children.  He claimed that, since the onset of his psychiatric symptoms, it was difficult for him to have a "deep and enduring" relationship with "anyone."  He claimed he experienced confrontations with others, sometime physical; hypervigilance; isolations; depression; nightmares; and uncontrollable anger. 

A mental status examination demonstrated that the Veteran was a reliable historian and revealed the following symptoms: orientation within normal limits; appropriate appearance and hygiene; appropriate behavior; no suicidal or homicidal ideations; no hallucinations; communication and speech within normal limits; no obsessional rituals; abnormal affect and mood, with findings of anxiety "all the time" to the point of being unable to function; poor concentration; uncontrollable panic attacks more than once per week; extreme fear; suspiciousness; delusions; appropriate thought processes; unimpaired judgment; abnormal abstract thinking based on a claimed inability to interpret proverbs; and mild memory impairment.  Ultimately, the diagnosis was PTSD, with a GAF score of 50.  The examiner then opined that the Veteran is mentally capably of managing benefit payments in his own best interest and that mentally, he does not have difficulty performing activities of daily living.  The examiner further opined that the best description of the Veteran's current psychiatric impairment is psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation.  The above statement is supported by the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events[,] and disturbance in motivation and mood, difficulty establishing and maintaining work and social relationships.  He has difficulty understanding complex commands because of PTSD.  He appears to pose no threat of persistent danger or injury to self or others.

In September 2006, the Veteran submitted a statement wherein he provided additional details regarding his PTSD symptoms.  He stated that, following a night of interrupted sleep due nightmares, he was tired, had feelings of sorrow and depression, and no longer cared whether he lived or died.  He attributed his lack of caring regarding whether he lived or died to despair, hopelessness, anguish, and pain. He then stated that he experienced panic attacks almost daily and "sometimes" more than once in a day.  He reiterated that he was married and divorced 7 times, which he asserted was evidence of his inability to have a relationship with someone.  He also asserted that he was only able to keep a job for 29 years because he was a member of a union, which protected him from being fired.  He claimed that altercations, some physical, were a "common" part of his work day, and that he was involved in 3 altercations within a week of writing this statement while volunteering at a food bank.  He then stated that he had difficulty understanding complex commands and asked questions until he had "infuriated" everyone.  He characterized this behavior as "circumlocutory."  The Veteran then discussed his memory problems, including forgetting appointments, which he compensated for by leaving notes at his front door as reminders.

According to an October 2006 psychiatric note, the Veteran report doing "somewhat better" than had been lately.  He apparently fractured his right ankle two weeks before this appointment, which made him feel more depressed than normal.  The Veteran stated that he participated in an overnight trip with a singles group that he found enjoyable.  He reported that he planned to spend more time with his daughter and grandson, and planned to attend group therapy sessions more frequently.  The diagnosis was PTSD, with a GAF score of 60.

According to a January 2007 VA psychiatric note, the Veteran was seen for a follow-up visit.  He reported that he was "doing better," but that he was depressed "at times."  He stated that he was attending group therapy sessions more regularly, which he found helpful.  The Veteran did not report any new complaints.  He was neatly dressed and groomed.  The Veteran was cooperative and conversant, with good eye contact.  He denied suicidal and homicidal ideations. The diagnosis was PTSD, with a GAF score of 60.

In his May 2007 substantive appeal, the Veteran stated that he was a danger to himself or someone else.  Specifically, he claimed that he brandished his pistol to ward off truck drivers and anyone who he felt was endangering his life.  He also claimed that he thought about ramming his personal vehicle into an 18-wheeled truck or off an overpass.  He stated that he was "so tired of failing in relationships" with his family, acquaintances, and "mere strangers."  He said that he bathed "very seldom anymore," and that he was unable to complete projects.  He endorsed mood swings, and asserted that his mood swings prevented him from working.

A July 2007 VA treatment report reflects the Veteran complaints of an inability to sleep well lately, but that this had been going on "for a long time."  The Veteran stated that his inability to sleep well made him more irritable and prone to "road rage."  He requested a prescription for a sleep aid.  A mental status examination revealed symptoms that were unchanged from April 2005.  The diagnosis was PTSD, with a GAF of 60.

A July 2007 VA treatment record notes that the Veteran denied suicidal and homicidal ideation.  He reported that he was about the same.  He continues to isolate, although he feels less depressed and sleeps better when he does not.  On examination he was neatly dressed and groomed.  He was cooperative and conversant, with good eye contact.  He had no suicidal or homicidal ideation.  His GAF was noted to be 60.  

In a letter dated on August 23, 2007, a private psychologist discussed the findings from a psychological evaluation administered the previous day.  During the evaluation, the Veteran discussed his military service, including his duties. He then stated that he had a fear of being drowned in blood, which he associated with a particular inservice stressor.  The Veteran then reported what Dr. D.O.B. characterized as a pattern of immediate onset PTSD symptoms subsequent to the Veteran's active service discharge, including nightmares, flashbacks, hypervigilance, triggering events, and social avoidance.  The Veteran stated that he was divorced 7 times, and that he carried a pistol with him at all times. Additionally, the Veteran reported that he had a history of alcohol abuse, and that the primary reason he was able to hold a job was his union affiliation.  The Veteran claimed that the union protected him from being fired due to verbal and physical altercations.  The Veteran then stated that, over the past 7 or 8 years, he became increasingly more withdrawn from people, and that he found it difficult to interact with people.  Moreover, the Veteran stated that his activities are primarily focused on avoidance of other people and watching television.  Dr. D.O.B. stated that the Veteran was hypersensitive to perceived criticism, suspicious of other people, and disliked indifferent treatment.  The doctor then reviewed the Veteran's relevant treatment records before administering several clinical examinations. Results of the clinical examination demonstrated the following symptoms: avoidant behaviors, to the point of self-isolation; negative self-image; suspiciousness; hostility; depression; anxiety; obsessive rumination; episode of paranoid seclusion; episodes of cognitive confusion and disorganization; helplessness; hopelessness; powerlessness; anxious arousal; anger; irritability; intrusive thoughts; episodes of disassociation; dysphoric mood; difficulties sleeping; concentration deficit; lack of energy; hypervigilance; panic attacks; memory impairment; excessive startle response; and difficulties with impulse control.  Significantly, during these clinical examinations, the Veteran also reported "frequent" suicidal ideations, and both auditory and visual hallucinations and paranoid delusions.  Ultimately, the diagnoses were PTSD, chronic; major depressive disorder, recurrent; and Bipolar Disorder; with an Axis II diagnosis of borderline personality disorder.  The assigned GAF score was 50, which Dr. D.O.B. said represented "serious and impairing psychological symptoms, chronic."  Dr. D.O.B. stated that the Veteran had worked in a warehouse and that he was only able to keep his job because he was a member of the union.  

A January 2008 VA treatment record reflects the Veteran's statement that he was doing better and that he was getting along better with his family members.  On examination the Veteran was neatly dressed and groomed.  He was cooperative and conversant, with good eye contact.  He had no suicidal or homicidal ideation.  His GAF was noted to be 60.  

A March 2008 VA examination report reflects that the Veteran spends most of his time alone except when he goes to psychotherapy and church.  He stated that he deals with things in life in an impulsive and irritable manner.  He has nightmares, sleep disturbances, irritability, some impairment of social functioning, decreased energy, impulsivity, forgetfulness, hopelessness, guilt, and hypervigilant behavior.  He reported having two to four nightmares a week.  He has several episodes of road rage a week, and even brandished a firearm to another motorist several times.  The Veteran reported that sometimes he does wonderfully in social situations and sometime he just stays away.  The Veteran described his church family as very supportive, but stated that he does better and prefers to stay alone.  One year ago he attempted to go out socially but ended up being on his own and has not attempted such an outing since.  He goes to the casino alone and gets lost alone.  He reported that his sleep is disturbed.  He feels paranoid that others are always watching.  He described periods of hopelessness.  He stated that he is not suicidal because he is Christian.  He admitted to being more forgetful.  He has episodes of impulsivity, hopelessness, anxiety, decrease of energy and some difficulty with social functioning.  Up until eight or nine months ago the Veteran was attending two or three PTSD sessions a month.  But more recently he has been attending infrequently because of depressive symptoms.  He currently lives alone and reported a fairly supportive relationship with his two adult daughters.  He said it is a work in progress attributes this to his PTSD treatment sessions.  He also admitted to a supportive relationship with his two brothers.  But he also stated that he is fairly isolative from his relatives due to not wanting to be around others.  His one brother lives next door to him and checks on him every other day.  The Veteran has not worked since 1998 and is receiving Social Security disability and VA compensation.  He has one year of college.  On examination he was appropriately dressed and groomed.  His speech was normal.  He was fully oriented.  His affect was euthymic.  His affect and mood were appropriate and congruent.  His eye contact was normal and there was no abnormal psychomotor activity.  His thought processes were goal oriented.  At times he could be tangential.  The Veteran admitted to suicidal ideation at times, especially three or four months ago.  However, he said that he would not harm himself because he is a Christian.  He also has homicidal ideation at times.  He has experienced road rage.  He reported auditory hallucinations.  His memory was described by the examiner as good.  The examiner described the Veteran's judgment as poor.  His insight is good.  The Veteran was given a GAF score of 57.  The examiner opined that the Veteran's level of impairment is occasional to moderate.  The examiner found that it affects his social functioning as well as his judgment, and results in difficulty with impulse control.   

A June 2008 VA treatment record reflects that the Veteran reported having a rough month.  He admitted to isolating himself more than usual.  He was noted to be sleeping well and had no new complaints.  He was neatly dressed and groomed.  Eye contact was good.  His GAF score was 60.  

A June 2009 VA treatment record reflects that the Veteran reported that he was doing well, he was happy living by himself, and that he had no complaints.  On examination he was neatly dressed and groomed.  He was cooperative and conversant, and had good eye contact.  He had no suicidal or homicidal ideation.  His GAF score was noted to be 60.  

In December 2009, the Veteran underwent a VA psychiatric examination to ascertain the severity of his service-connected PTSD.  The Veteran reported intrusive thoughts; nightmares; difficulty sleeping; concentration difficulties; diminished interest in activities; periods of depression every few months, accompanied by suicidal thoughts; anger; and avoidance behaviors.  The Veteran stated that, since returning from Vietnam, he has felt detached from others.  Moreover, he discussed a history of angry outbursts, especially when attempting to stop taking psychiatric medication.  With respect to his social history, the Veteran reiterated that he had been married and divorced 8 times, and continued to be single since his last divorce 20 years prior.  He maintained relationships with his adult daughters and his grandchildren.  He said that he was especially close to his youngest grandson.  The examiner stated that the Veteran had marked decrease in interest and activities.  He struggles with periods of depression every few months, which are accompanied by suicidal thoughts.  The examiner concluded that the Veteran's social functioning has not changed since the last VA examination.  With respect to his occupation history, the Veteran stated that he had not worked since 1999, and that he did not do much of anything.  He stated that he spent most of his time at home watching television, but also went to church.  He reported that he attempted to engage in volunteer work, but that he found himself in confrontations with other people.  The examiner found that the Veteran was able to maintain personal hygiene and perform basic activities of daily living.  The examiner concluded that the Veteran's occupational functioning has not changed since the last VA examination.  A mental status examination revealed the following symptoms: causally, but appropriately dressed; good personal hygiene; oriented; affect congruent with mood, which was initially bright with a good sense of humor; excellent eye contact; no homicidal ideations or intent, but expressed concern over anger management; no thought disorder in terms of derailment, tangentiality, or circumlocution; no hallucinations or delusions; no impairment of thought processes or communication; and sleep difficulties.  Although the mental status examination revealed a bright affect and a good sense of humor, the Veteran stated that he used humor to avoid painful thoughts and feelings.  The Veteran endorsed periods of depression as well as occasional suicidal ideation with no intent or plan.  Additionally, the Veteran complained of difficulties with concentration, memory, and attention, however, tests demonstrated that each were within normal limits.  The diagnosis was PTSD with depressed mood, and a GAF score of 65 was assigned.  The examiner then opined that there have been no periods of remission and the Veteran continues to have intrusive thoughts, memories, and recurrent nightmares of traumatic experiences in Vietnam.  The examiner further stated that the Veteran avoids thoughts, feelings, conversations, and activities that remind him of those experiences.  He also continues to feel detached from most people and has an ongoing decreased interest in activities.  Persistent symptoms of increased arousal include difficulty sleeping and concentrating as well as hypervigilant when he hears a noise, especially at night if hears any noise outside.  The examiner stated that the Veteran continues to have considerable impairment with respect to social and occupational functioning related to his problem with angry outbursts and difficulty concentrating.  There has been no change in social and occupational functioning since the last examination.  It was the examiner's opinion that the Veteran's PTSD affects his ability to engage in employment to the extent that he has difficulty concentrating and getting along with others.

In April 2011, the Veteran underwent another VA psychiatric examination.  As a result of the examination, the examiner found that the Veteran's PTSD was productive of the following symptoms: depressed mood; anxiety; chronic sleep impairment; and impairment of short- and long-term memory. Significantly, the examiner determined that the Veteran's PTSD was not manifested by the following symptoms: panic attacks occurring weekly or less often; suspiciousness; mild memory loss; flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impaired judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty or inability to establishing and maintaining effective work and social relationships; suicidal ideations; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affective the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; gross impairment of thought process; persistent delusion or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The diagnosis was PTSD, with a GAF score of 60.  The examiner then found that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced liability and productivity.  However, the examiner opined that the symptoms related to the Veteran's nonservice-connected major depression affected his ability to work, but added that hypervigilance and irritability, which were symptoms associated with the Veteran's PTSD, also negatively impacted his ability to work.

In April 2012, the Veteran testified at a Board hearing as to the severity of his service-connected PTSD.  The Veteran first testified about the symptoms he was experiencing in 1997 and 1998.  He testified that he was only able to keep his job for as long as he did given the solitary nature of the work and because the union protected him.  He testified that, after he divorced from his first spouse, he raised his 2 daughters on his own.  While raising them, the Veteran stated that he kept firearms in his house, but eventually donated them to a church benefit.  He stated that he participated in "a lot of clubs and things," and then started attending large church functions.  The Veteran also testified about the last few years he worked and how additional time away from work resulted in increased symptoms.  He then generally discussed his life after he stopped working.  The Veteran was specifically asked if he thought his PTSD symptoms were worse or better compared to 2005, to which he responded, better.  At the time of the hearing, the Veteran stated that his PTSD was manifested by responses to stimuli that reminded him of inservice stressors; avoidance of reminders, such as odors and war movies; nightmares; hypervigilance; excessive startle response; intrusive thoughts; paranoia, stress; obsessive rituals; and anger.  Significantly, the Veteran said that he was "never one to have a whole lot of panic attacks," but that he started experiencing them several months prior to this hearing when his medications were changed.

An April 2012 vocational assessment report reflects that the Veteran is a high school graduate.  The Veteran worked in a grocery store warehouse for 30 years until 1988.  Thereafter he had some part time jobs and stopped working in 1998.  The report contains an opinion that the Veteran most likely has been unable to work since 2005 based upon his GAF score and other impairments; he has no reasonable access to the labor market and no reasonable employment options.  Further, he has no transferable skills and unskilled labor is unfeasible for him.  Based on all these factors the Veteran is vocationally permanently and totally disabled.  

A January 2015 psychological report authored by Dr. D.O.B. states that the Veteran has a GAF score of 50, representing severe symptoms.  Dr. D.O.B. further stated that the Veteran has been completely unable to work since 1999 and is unable to establish and maintain effective relationships.  Dr. D.O.B. pointed out that the Veteran brandished a weapon several times and he isolates himself from others.  However, it was noted that he did like to see his grandchildren on occasion.  It was noted that the Veteran has impaired impulse control and has interpersonal difficulties.  He also had grave difficulty adapting to the stress of a work environment when he was employed.  Dr. D.O.B. opined that the Veteran's PTSD renders him totally disabled.  

Legal Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).

The Veteran's statements describing the symptoms of his service-connected disorder are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2014).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

PTSD is rated at 30 percent when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V); Carpenter v. Brown , 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

Based on the evidence, and resolving all doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 70 percent disability rating throughout the initial evaluation period.  In reaching this decision, the Board notes that the criteria for a 70 percent disability rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

Deficiencies in the area of work have been documented.  In fact, the Veteran has not worked since 1998 and he stated that while he was employed he was in many altercations at work and only was able to maintain his job because he was in a union.  There is also medical evidence, namely the April 2012 vocational assessment and January 2015 private psychological assessment, which states that the Veteran is unemployable due to his PTSD since at least 2005, and perhaps since 1999.

Deficiencies in terms of thinking have also been demonstrated.  The medical evidence shows that the Veteran's PTSD signs and symptoms result in deficiencies in the areas of thinking as evidenced by his disturbed sleep and extensive intrusive thoughts.  Although his thought process was generally described as goal directed, it was also described as tangential.  Moreover, the Veteran reported being unable to understand complex commands.  The record also reflects that he has concentration problems, memory problems, and auditory hallucinations.  The record further reflects that the Veteran has endorsed suicidal ideation, and has displayed severe impaired impulse control, especially in terms of brandishing a gun several times during episodes of road rage.  Thus, the evidence reflects some level of deficiency in his thinking. 

There is also evidence of deficiencies in the area of judgment and mood.  The VA examiners have found that the Veteran's PTSD signs and symptoms result in deficiencies in mood as evidenced by his irritability.  The VA treatment records show the Veteran reported feeling angry, irritable, and short-tempered in nearly all settings.  For example, he has been described as having poor judgment in March 2008, and has brandished a weapon several times during road rage incidents.  He has also consistently reported marked social avoidance and a diminished interest and participation in activities.  This is evidence of a deficiency in his mood. 

The Board notes that although the Veteran has had GAF scores of 60 and as high as 65, the scores have also been 55 and 50, which are indicative of serious impairment. 

In short, the evidence reflects that the Veteran has deficiencies in the areas of family relations, judgment, thinking, and mood due to his service-connected PTSD. Accordingly, the criteria for a 70 percent disability rating have been met since the grant of service connection. 

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate; however, the evidence does not show at any point in time that is covered by this appeal that the criteria for a higher, 100 percent rating are met.  In this regard, although the overall occupational impairment from the Veteran's PTSD is described as total by the private psychologist (Dr. D.O.B.) and the author of the private vocational assessment, the evidence clearly does not establish total social impairment, as is required for a 100 percent rating.  . 

With respect to social impairment, while the Veteran has been married and divorced seven times and reports not wanting to be around others, he maintains relationships with his brothers and sisters, and is especially close with a grandson.  Moreover, he attends church and has himself described his church family as supportive.  The Veteran definitely isolates himself at times, but throughout the initial evaluation period, he did maintain relationships and even noted that he does better when he does not isolate himself.  While Dr. D.O.B. indicated that the Veteran is unable to establish and maintain effective relationships, because there are times he does not isolate himself, he volunteers, attends church, and maintains contacts or supportive relationships with family, his social impairment is not total, and a 100 percent rating is not warranted.  In this regard, the Board accords more weight to the Veteran's own statements about his social interaction than Dr. D.O.B.'s opinion, as Dr. D.O.B.'s opinion appears to be based upon an inaccurate factual premise.  Notably, Dr. D.O.B. did not address the Veteran's church relationships, or the relationships he has with his sisters, brothers, and grandson.  Therefore, as stated, social impairment is not total.  A 100 percent rating is not warranted.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular rating for the Veteran's PTSD is adequate.  A rating in excess of the assigned rating is provided for a higher level of severity of PTSD, but such a rating is for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's PTSD.  A higher, 100 percent rating is warranted for total occupational and social impairment.  The Veteran does not exhibit total social impairment.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  In sum, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his PTSD.  Thus, no extraschedular referral is required.

TDIU prior to January 7, 2010

A total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, a TDIU was granted in an October 2009 rating decision.  The TDIU was made effective January 7, 2010.  The Veteran contends that he is entitled to TDIU earlier than January 7, 2010.  As the Veteran's claim for an increased rating for PTSD is the basis of his TDIU claim, pursuant to Rice, the Board notes that the earliest date available for the Veteran to be awarded TDIU is the date service connection for his PTSD became effective, or March 15, 2006.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

As of March 15, 2006, the Veteran's service-connected disabilities are PTSD, rated at 70 percent and tinea versicolor, rated as 10 percent disabling.  As such, the minimum schedular criteria for TDIU are met as of March 15, 2006.  The question remaining then is whether the Veteran was precluded from obtaining or engaging in substantially gainful employment due to his service-connected disabilities as of that date, or at any time prior to January 7, 2010.  

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he was precluded from obtaining or engaging in substantially gainful employment due to his service-connected PTSD as early as 2005, and perhaps as early as 1998, when he indicates that he became unable to work, and actually stopped working.  Notably, Dr. D.O.B. states that the Veteran has been unemployable since 1999 and the vocational assessment report indicates that the Veteran has been unemployable due to his PTSD since 2005.  The Veteran completed four years of high school and one year of college, and had been employed in a warehouse for 30 years when he stopped working.  The April 2012 vocational assessment states that the Veteran has no transferable skills and unskilled labor is not feasible.  

As service-connection for PTSD was granted effective March 15, 2006, this is the earliest possible date that TDIU may be awarded.  In sum, having considered the evidence, the Board finds that entitlement to a TDIU is warranted as of March 15, 2006.  


ORDER

Entitlement to an initial 70 percent rating for PTSD is granted, subject to the criteria governing the award of monetary benefits.  

Entitlement to a TDIU for the time period beginning on August 16, 2003, is granted, subject to the criteria governing the award of monetary benefits.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


